        Case 3:20-cv-03426-JD Document 73-2 Filed 09/02/20 Page 1 of 2



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3
     San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendants Omar Qazi
7
     and Smick Enterprises, Inc.
8

9

10

11

12                                UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
14

15   AARON GREENSPAN,                             Case No. 3:20-cv-03426-JD

16                  Plaintiff,
                                                  DECLARATION OF OMAR QAZI IN
17          v.                                    SUPPORT OF DEFENDANTS OMAR
                                                  QAZI AND SMICK ENTERPRISES,
18
     OMAR QAZI, et al.,
                                                  MOTION FOR FRCP 11 SANCTIONS
19                                                ON KRONENBERGER ROSENFELD
                    Defendants.
                                                  LLP AND DEFENDANTS OMAR
20                                                QAZI AND SMICK
                                                  ENTERPRISES, INC.
21

22                                                Date:     October 1, 2020
                                                  Time:     10:00 a.m.
23                                                Before:   The Hon. James Donato
                                                  Ctrm.:    11, 19th Floor
24

25

26

27

28
     Case No. 3:20-cv-03426-JD                       DECL. OF O. QAZI               OPP
                                                     TO MTN FOR SANCTIONS
        Case 3:20-cv-03426-JD Document 73-2 Filed 09/02/20 Page 2 of 2



1    I, Omar Qazi, declare as follows:
2           1.      I am a Defendant in this action and a principal of Defendant Smick
3    Enterprises, Inc., which is also a Defendant in this action. Unless otherwise stated, I have
4    personal knowledge of the facts stated herein.
5           2.
6    to lift default. The statements in that declaration are still true and accurate. Importantly,
7    despite the allegations of Plaintiff about earlier notice, I only became aware of the fact that
8    a lawsuit was actually filed against me on or around July 3, 2020, when I was contacted by
9    a co-Defendant about the action.
10          I declare under penalty of perjury under the laws of the United States of America
11   that the foregoing is true and correct.
12

13   Executed on September 2, 2020
                                                                       Omar Qazi
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-03426-JD                           DECL. OF O. QAZI
                                                  1      TO MTN FOR SANCTIONS
